Citation Nr: 1133778	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-05 659	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury, bilateral hands.  

2.  Entitlement to a total disability rating due to individual employability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.  He served in Korea during the Korean War and received the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, denied entitlement to service connection for frozen hands as well as entitlement to TDIU.

In a March 2009 letter to the Veteran, the RO indicated that he had appealed the ratings assigned to service-connected cold injury residuals of the left and right foot.  However, in a March 2009 Informal Conference Report, the Veteran clarified that the only issues on appeal are entitlement to service connection for residuals of cold injury, bilateral hands, and TDIU and that he had not appealed any assigned ratings.  The claims file does not contain a notice of disagreement with any assigned ratings.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residuals of cold injury, bilateral hands, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities are rated as 90 percent disabling, including a 70 percent rating for hearing loss, and preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

TDIU

A TDIU may be granted where the schedular rating is less than total and the service connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran is service connected for the following disabilities: bilateral hearing loss, evaluated as 70 percent disabling; posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; residuals of cold injury, right foot, with onychomycosis, evaluated as 30 percent disabling; residuals of cold injury, left food, with onychomycosis and degenerative changes, evaluated as 30 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The combined schedular evaluation is 90 percent.  The Veteran thus meets the percentage criteria laid out in 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran indicated on his August 2008 application for TDIU that he had been unable to work since 1996 and that he left his last job due to his service-connected bilateral hearing loss.  He completed four years of high school and did not have any other education or training before becoming disabled and unemployed.  

In October 2008, the Veteran received a VA General Examination, where he reported that he could not find a job due to his age and hearing impairment.  The examiner found, in part, that the Veteran's service-connected foot injuries would more than likely exclude him from employment requiring agility and that due to his hearing loss he would be able to maintain substantially gainful employment only with the use of adaptive equipment.  The examiner did not provide an opinion on the combined impact of the service-connected disabilities on employability and referred such an opinion regarding PTSD to a psychiatric examiner.  

The Veteran received a VA psychiatric examination for PTSD that same month, where he reported that he worked after service at a gas station, a logging business, and a cement block factory.  He last worked as a design engineer at an electronics company for 44 years.  While the Veteran reported minimal occupational impairment, and the VA examiner noted mild occupational impairment; the examiner stated that the Veteran was likely minimizing his symptomatology.  The examiner diagnosed PTSD and assigned a GAF score of 45, which was indicative of an inability to obtain and maintain a job.  DSM IV.

In a March 2009 statement, the Veteran's treating VA nurse practitioner stated that bilateral hearing loss contributed to the Veteran's unemployability and that he would be unable to answer a telephone or communicate adequately in an environment with any background noise.  

During an August 2009 VA skin examination; the examiner concluded that the service-connected disabilities would not prevent the Veteran from pursuing gainful employment.  However, a rationale for this opinion was not provided and the examination report contained no discussion of the impairment resulting from PTSD, bilateral hearing loss or tinnitus.  The Court has held that an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

The Veteran's past employment seems to have required either physical labor or the ability to communicate effectively in an office or factory environment.  It is reasonable to assume that there would be background noise or use of the telephone in any position the Veteran would be qualified for according to his education and industrial background.  While the October 2008 VA general examiner found that the Veteran's hearing loss and tinnitus would not hinder him from substantially gainful employment with the use of adaptive equipment, the Veteran's treating practitioner found that he would be unable to answer the phone or communicate effectively in environments with background noise.  The Veteran himself has reported that he has been unable to obtain employment at least in part because of his hearing impairment.  Moreover, the October 2008 VA psychiatric examiner assigned a GAF score of 45, indicating an inability to maintain employment or relationships and found that the Veteran had likely been minimizing his reports regarding service-connected PTSD.  

While the claims file does not include a medical opinion asserting that an individual service-connected disability alone renders the Veteran unable to obtain and maintain substantially gainful employment and an adequate medical opinion regarding the combined impact of these disabilities has not been obtained, the Board finds that the combination of the medical and lay evidence of record demonstrates that the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.  

Resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

TDIU is granted.  


REMAND

In April 2008, the Veteran underwent a cold weather protocol examination, the examiner noted the Veteran's reports of cold exposure in the Korean War, but noted that the only current disability was peripheral neuropathies of both hands.  The Veteran reported that he drank 6 beers and 2 shots per day.  The examiner concluded that this disability was unrelated to cold exposure, and was more likely attributable to alcohol abuse especially in the absence of peripheral vascular disease.  

The Veteran has denied alcohol abuse and the April 2008, VA PTSD examiner reported that there was no history of alcohol abuse.

VA medical center (VAMC) treatment records indicate that the Veteran was noted to have an alcohol abuse problem beginning in 2003.  The claims file includes treatment records from August 2000, August 2006, October 2007 to January 2008, and July 2008 to January 2011.  There are no records regarding the assessment or treatment for alcohol abuse in 2003 and there appear to possibly be significant gaps in the VA records as a whole.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As it appears that the record is incomplete and that the additional treatment records involve relevant treatment, a remand is necessary to obtain all VA treatment records in accordance with 38 C.F.R. § 3.159 (2010).

The Veteran would potentially be entitled to service connection for peripheral neuropathy that was the result of alcohol abuse, if that abuse was secondary to the service connected PTSD.  Allen v. Principi, 237 F.3d 1368, 1375-76 (Fed. Cir. 2001).  A medical opinion is needed to determine whether the alcohol abuse is secondary to the service connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AOJ should obtain all records of treatment from the VA, including treatment from 2003 to the present for alcohol abuse, in accordance with 38 C.F.R. § 3.159.

2.  The Veteran should be afforded a VA examination in order to obtain an opinion as to whether the Veteran has alcohol abuse, and if so, whether it is secondary to the service connected PTSD (i.e. it developed as a means of self medication for the PTSD).  The examiner should review the claims folder.  The examiner should provide reasons for the opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


